Citation Nr: 1647852	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-40 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of a right shoulder rotator cuff injury, to include an evaluation in excess of 10 percent prior to April 13, 2010, and an evaluation in excess of 20 percent as of April 13, 2010. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1985 to April 1989 and from April 1989 to July 2007. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for a lumbar spine disability and a right shoulder disability. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in June 2013.  A written transcript of this hearing has been prepared and associated with the Veteran's claims folder.  

In a January 2014 decision, the Board granted an initial evaluation of 20 percent for a lumbar spine disability prior to April 13, 2010, and from September 24, 2012, and remanded the issues of entitlement to an increased evaluation for the residuals of a right shoulder rotator cuff injury and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

The record shows that the Veteran has since perfected an appeal of the issue of entitlement to an increased rating for a right knee strain.  However, a Board hearing at the RO is pending in the appeal.  Thus, the Board will not take jurisdiction over the issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is required with respect to the claim for an increased rating for the right shoulder disability.  While the AOJ afforded the Veteran a VA examination in compliance with the prior remand, another examination is needed pursuant to new caselaw.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The May 2016 VA examination report does not include joint testing for pain on both active and passive motion, as required by 38 C.F.R. § 4.59 (2016).  The report also does not include range of motion findings for the left shoulder.  Thus, the AOJ should afford the Veteran an examination that obtains all of the information required by 38 C.F.R. § 4.59.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through August 2016.  Thus, the AOJ should obtain any treatment records since that time.

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since August 2016.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his residuals of a right shoulder rotator cuff injury.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted, to include tests of range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  Then, with special attention to all of the May 2016 VA examination reports, the examiner should describe the social and occupational limitations attributable to service-connected disabilities, individually or in conjunction with one another.  A full discussion supported by a complete rationale is required for all opinions offered.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

